United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      June 28, 2007
                        _______________________
                                                               Charles R. Fulbruge III
                              No. 06-31149                             Clerk
                        _______________________

                           JOHNNY L. JACKSON,

                                                     Plaintiff-Appellant,

                                  versus

                          MICHAEL J. ASTRUE,
                   COMMISSIONER OF SOCIAL SECURITY,

                                                      Defendant-Appellee.




          On Appeal from the United States District Court
               for the Western District of Louisiana
                       No. 1:06-CV-00213-DDD


Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

Per Curiam:*

           Appellant Johnny L. Jackson appeals the decision of the

district court, dismissing his appeal and affirming the amount of

benefits awarded to him by the Commissioner of Social Security.

Jackson presents no legal argument and instead simply urges this

court to recalculate his benefits.           Because the Commissioner’s

final decision is supported by substantial evidence and used proper

legal standards to evaluate the evidence, see Watson v. Barnhart,




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
288 F.3d 212, 215 (5th Cir.2002), the judgment of the district

court is AFFIRMED.




                              2